DETAILED ACTION
This action is in response to applicant’s communication filed on 28 February 2019.  Claims 1, 6-8, 12, 14-15, and 20-32 are now pending in the present application and claims 2-5, 9-11, 13, and 16-19 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 












Allowable Subject Matter
Claims 1, 6-8, 12, 14-15, and 20-32 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-8, 12, 14-15, and 20-32 are allowed in view of applicant’s arguments filed 28 February 2019 and PTAB decision entered on 25 February 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cardozo et al. (US 2016/0073351 A1) discloses method of providing user with battery power notification in mobile device and mobile device therefor.
Adams et al. (US 8,954,766 B2) discloses automated power management of a peripheral device.
Wood et al. (US 2014/0364104 A1) discloses push notification initiated background updates.
Wood et al. (US 2014/0362768 A1) discloses non-waking push notifications.
Hara et al. (US 7,528,577 B2) discloses electronic apparatus with rechargeable battery.
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
06 May 2021